Citation Nr: 0945800	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-34 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for 
nephrolithiasis.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for 
nephrolithiasis and assigned a zero percent disability rating 
effective September 29, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected 
nephrolithiasis (originally claimed as kidney stones) is more 
severely disabling than the currently assigned zero percent 
rating. The Board finds that an additional VA examination is 
necessary to clarify the current severity of his 
nephrolithiasis.  If the examination report does not include 
fully detailed descriptions of symptoms pertinent to the 
rating criteria, the report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 (2009).

Additionally, according to private treatment records from Dr. 
E.M., the Veteran switched to Dr. Kanode in June 2002.  
Although the Veteran submitted one treatment record from Dr. 
Kanode, additional private records pertaining to 
nephrolithiasis from Dr. Kanode have not been associated with 
the claims file.  As these records may be of assistance in 
determining the current severity of the Veteran's 
nephrolithiasis, they are relevant and should be obtained.  
VA will make reasonable efforts to obtain relevant records 
from private medical care providers, if the records are 
adequately identified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1) (West 
Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2009).  

Lastly, the December 2004 VA examiner recommended further 
workup for the Veteran's kidney stones.  The RO/AMC should 
also obtain any VA treatment records for treatment or 
evaluation of a kidney disability.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
nephrolithiasis from any private 
practitioner, specifically from Dr. 
Kanode, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to February 2005, the date of the most 
recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  

3.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of the service-connected 
nephrolithiasis.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail. The 
claims files must be made available to the 
examiner.

In formulating the foregoing opinion, the 
examiner should be given copies of the 
applicable criteria for rating 
nephrolithiasis and hydronephrosis.  See 
38 C.F.R. § 4.115b (2009).  A complete 
rationale for all findings and opinions 
should be provided.

4.  Thereafter, readjudicate the claim.  
If the benefits sought in connection with 
the claim remain denied, the Veteran 
should be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


